     Case 5:17-cv-00033-LGW-BWC Document 58 Filed 05/14/20 Page 1 of 1
                                                                  nn . '''LES
                                                                  U.s district court
                                                                                   OIV

                                                                          iii ra 3: 17
                      UNITED STATES DISTRICT COURT                                       _
                     SOUTHERN DISTRICT OF GEORIGA SQ
                             WAYCROSS DIVISION




WILLIAM N. JORDAN,
              Plaintiff,
                                               CASE NUMBER: CV517-33

vs                                              USCOANo.: 18-14112




CITY OF WAYCROSS,GEORGIA,et al.
              Defendants.




                                    ORDER


       The Appeal of the Order of this Court in the above entitled action having

been dismissed, pursuant to the parties' Joint Motion to Dismiss by the U.S. Court

of Appeals;

       IT IS HEREBY ORDERED that the Mandate of the Eleventh Circuit, U.S.


Court of Appeals is made the Judgment of this Court.



       SO ORDERED,this [                                               ,2020.




                                HOl^ISA GODBEY WOOD,JUDGE
                                ^TED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
